IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                  _______________________________

                              No. 01-10143
                  _______________________________


DANETTE HOPE GROS; EDITH D. SIKES,

                                              Plaintiffs-Appellants,

                                versus


CITY OF GRAND PRAIRIE, TEXAS, ET AL.

                                                         Defendants,

CITY OF GRAND PRAIRIE, TEXAS; HARRY L. CRUM; RICHARD L. BENDER

                                               Defendants-Appellees.

         _________________________________________________

              Appeal from the United States District Court
         for the Northern District of Texas - Dallas Division
                            (3:96-CV-2897-D)
         _________________________________________________
                             March 12, 2002


Before JONES, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants Danette Hope Gros and Edith D. Sikes

(collectively, “Appellants”) appeal from adverse summary judgment

orders dismissing their 42 U.S.C. § 1983 claims against the City of

Grand Prairie, Texas (the “City”) and Harry Crum, the Chief of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
City of Grand Prairie Police Department (“GPPD”).     We affirm both

grants of summary judgment.


                      I. Facts and Proceedings

     This is our third encounter with these parties related to the

same underlying occurrences.      Although the operative facts are

recounted fully in the second of our two previous encounters,1 we

provide here the abbreviated version from our first encounter2:

                 This suit grew out of allegations by Gros and Sikes
            that Eric Rogers, a former GPPD officer, physically,
            sexually, and verbally abused them. Gros contends that
            during a routine traffic stop in August 1995, Officer
            Rogers used excessive and improper force against her,
            including grabbing her breast and placing her in the back
            of his squad car on a hot day with the windows closed.
            Sikes asserts that Rogers, while responding to a call in
            February 1996, sexually abused her by grabbing her breast
            and placing his hand in her pants. Both Gros and Sikes
            filed complaints with the GPPD Internal Affairs
            Department. Sikes also testified before a grand jury
            which indicted Officer Rogers on charges of “official
            oppression.” Rogers was terminated by the GPPD following
            an internal investigation.3

     Gros and Sikes filed their § 1983 claims against the City,

Chief Crum, and Lieutenant Bender, the officer in charge of the

GPPD’s Department of Internal Affairs.       In February 1998, the

district court granted the City’s motion for summary judgment,

holding that   the City was not liable under § 1983 because Gros and

     1
       Gros v. City of Grand Prairie, Tex., 209 F.3d 431 (5th
Cir. 2000).
     2
       Gros v. City of Grand Prairie, Tex., 181 F.3d 613 (5th
Cir. 1999).
     3
         Gros, 181 F.3d at 614.

                                  2
Sikes had failed to show that Chief Crum possessed final policy-

making authority over the GPPD’s policy, as would be required if

their municipal liability claim were to succeed. At the same time,

the district court also dismissed all claims against Chief Crum and

Lieutenant Bender in their official capacities.

     Appellants appealed the district court’s grant of summary

judgment to the City, and in July 1999 we vacated that ruling,

holding that the court had relied on erroneous legal standards in

determining whether the City could be held liable under § 1983 for

the alleged constitutional violations of its chief of police.                            We

remanded    the    case      to   the    district      court    “to     make    a    first

determination of whether state law entrusted Chief Crum with the

final policymaking authority that could establish the City’s § 1983

liability,”       and   to    allow      the    parties    to    present       arguments

“concerning the sources of state law impacting upon the locus of

policymaking authority over the GPPD.”4

     In the meantime, back at the district court, Chief Crum and

Lieutenant Bender had filed motions for summary judgment based on

a defense of qualified immunity for the Appellants’ § 1983 claims

against them in their supervisory capacities.                    The district court

granted Bender’s motion for summary judgment, and Appellants did

not appeal that ruling at that time.                   The district court granted

Chief    Crum’s    motion     with      respect   to    the    claims    that       he   (1)


     4
         Id. at 617.

                                            3
maintained an improper hiring policy and (2) improperly trained and

supervised Rogers.     The court refused to grant qualified immunity

to Chief Crum with respect to his hiring of Rogers, however.

     Crum appealed the court’s denial of qualified immunity as to

the hiring of Rogers, and in April 2000, we reversed that denial

and remanded the case, holding that the evidence was insufficient

to show that Chief Crum was deliberately indifferent to Appellants’

constitutional rights when he made the decision to hire Rogers.5

     At the same time, Appellants had cross-appealed the district

court’s grants of qualified immunity to Chief Crum on the hiring

policy and training and supervision claims, but they “properly

recognize[d]” that “the appeal of summary judgment on these two

claims [was] an interlocutory appeal not typically immediately

reviewable by this court.”6        We declined to exercise pendent

appellate    jurisdiction   over   the   cross-appeal.7   Accordingly,

Appellants’ objections to the grant of qualified immunity to Chief

Crum on the hiring policy and training and supervision claims have

not yet been reviewed by us.

     Finally, the district court turned its attention for the

second time to the City’s municipal liability.      The district court

issued its Memorandum Opinion and Order on the City’s renewed



     5
         Gros, 209 F.3d 431 (5th Cir. 2000).
     6
         Id. at 436.
     7
         Id. at 437.

                                    4
motion for summary judgment in December 2000, granting the City’s

motion and once again dismissing the action as to City and as to

Chief Crum and Lieutenant Bender in their official capacities.                 In

its ruling, the district court cited U.S. Supreme Court authority

for the proposition that a municipality can be held liable only

“when execution of a government’s policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said

to represent official policy, inflicts the injury,”8 and noted that

the   policy   or   custom   must   be       attributable   to   a   person   with

policymaking authority. The district court held as a matter of law

that Chief Crum did not exercise policymaking authority for the

City, “at least in any respect that would permit [plaintiffs] to

recover against the City on the claims at issue in this case,” and

noted that Gros and Sikes had not identified any other potential

policymakers through whom the City could be held liable.

      Proceeding in the alternative, the court then assumed arguendo

that Chief Crum did have policymaking authority and determined that

the City would nevertheless not be liable.              Referring to its own

earlier ruling concerning Chief Crum’s qualified immunity on the

hiring policy and training and supervision claims, and to our

ruling on the claim based on the hiring of Rogers, the district

court held that Crum’s acts and omissions with regard to GPPD’s

hiring policy generally, the hiring of Rogers in particular, and


      8
          Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

                                         5
the training and supervision of Rogers, did not rise to the level

of   deliberate    indifference    required    to   establish   the   City’s

liability.      Accordingly, the district court once again dismissed

the action as to the City and as to Chief Crum and Lieutenant

Bender in their official capacities, and issued a January 2001

order effectuating the same.

      Appellants filed a timely notice of appeal of the district

court’s December 2000 ruling on the City’s liability.



                             II.    Analysis

A. Standard of Review

      We review a grant of summary judgment de novo, applying the

same standard as the district            court.9    A motion for summary

judgment is properly granted only if there is no genuine issue as

to any material fact.10      An issue is material if its resolution

could affect the outcome of the action.11           In deciding whether a

fact issue has been created, we must view the facts and the

inferences to be drawn therefrom in the light most favorable to the




      9
       Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380
(5th Cir. 1998).
      10
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
      11
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986).

                                     6
nonmoving party.12

     The standard for summary judgment mirrors that for judgment as

a matter of law.13      Thus, the court must review all of the evidence

in the record to which the parties invite the court’s attention,14

but make no credibility determinations or weigh any evidence.15      In

reviewing all the evidence, the court must disregard all evidence

favorable to the moving party that the jury is not required to

believe, and should give credence to the evidence favoring the

nonmoving party as well as that evidence supporting the moving

party that is uncontradicted and unimpeached.16

B. Discussion

     1. Municipal Liability

     Section 1983 provides, in relevant part:

            Every person who, under color of any statute, ordinance,
            regulation, custom, or usage, or any State or Territory
            or the District of Columbia, subjects, or causes to be
            subjected, any citizen of the United States or other
            person within the jurisdiction thereof to the deprivation
            of any rights, privileges, or immunities secured by the
            Constitution and laws, shall be liable to the party
            injured in an action at law, suit in equity, or other
            proper proceeding for redress.


     12
       See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).
     13
          Celotex Corp., 477 U.S. at 323.
     14
       See Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7
(5th Cir. 1992), cert. denied, 506 U.S. 832 (1992).
     15
       Reeves v. Sanderson Plumbing Products, Inc., 530 U.S.
133, 150 (2000).
     16
          Id. at 151.

                                     7
In Board of County Commissioners of Bryan County, Okl. v. Brown

(“Brown”)17,     the     U.S.   Supreme      Court    discussed      at    length    the

imposition of § 1983 liability on a municipality.                          Although a

municipality is a “person” for purposes of § 1983, the Court

emphasized that the statute imposes liability only on the one who

subjects      another     to    the    deprivation        of    guaranteed     rights,

privileges, or immunities, and that “a municipality may not be held

liable under § 1983 solely because it employs a tortfeasor.”18                           As

the   Court      noted,     “[w]e     have       consistently      refused    to    hold

municipalities liable under a theory of respondeat superior.”19

      Instead,      “a    plaintiff    seeking       to   impose    liability       on   a

municipality under § 1983 [must] identify a municipal ‘policy’ or

‘custom’ that caused the plaintiff’s injury.”20                     This requirement

“ensures     that   a     municipality       is    held   liable    only     for   those

deprivations resulting from the decisions of its duly constituted

legislative body or of those officials whose acts may fairly be

said to be those of the municipality.”21                   If the deprivation is

alleged to have resulted from a “custom,” it must be a custom that

is “so widespread as to have the force of law” before § 1983



      17
           520 U.S. 397 (1997).
      18
           Brown, 520 U.S. at 403.
      19
           Id.
      20
           Id.
      21
           Id. at 403-04.

                                             8
liability may fairly be imposed on the municipality.22          In either

case, the execution of the government’s policy or custom must be

attributable to the municipality’s “lawmakers or...those whose

edicts or acts may fairly be said to represent official policy.”23

     If     the   plaintiff   succeeds   in   identifying   a    specific

governmental policy or custom and a person with policymaking

authority, the plaintiff must next show that the municipality,

through its deliberate conduct, was the moving force behind the

injury alleged.24       At this stage, the U.S. Supreme Court has

cautioned us to proceed slowly before imposing municipal liability.

As the Court explains, “the conclusion that the action taken or

directed by the municipality or its authorized decisionmaker itself

violates federal law will also determine that the municipal action

was the moving force behind the injury of which the plaintiff

complains.”25     The Court contrasts that situation with one in which

the action taken by the alleged policymaker is “itself legal,”26

such as the hiring of an officer who later uses excessive force.

With respect to this latter situation, the Court admonishes:

            Where a plaintiff claims that the municipality has not
            directly inflicted an injury, but nonetheless has caused


     22
          Id. at 404.
     23
          Monell, 436 U.S. at 694.
     24
          See Brown, 520 U.S. at 404.
     25
          Id. at 405 (emphasis added).
     26
          Id. (emphasis added).

                                     9
            an employee to do so, rigorous standards of culpability
            and causation must be applied to ensure that the
            municipality is not held liable solely for the actions of
            its employee.27

To meet these “rigorous standards,” plaintiffs like Gros and Sikes

who seek to show that a “facially lawful municipal action” has led

an employee to violate their rights, “must demonstrate that the

municipal action was taken with ‘deliberate indifference’ as to its

known or obvious consequences.            A showing of simple or even

heightened negligence will not suffice.”28

     In the instant case, Appellants contend that the district

court erred in failing to find that Chief Crum held policymaking

authority sufficient to support their claim that the City was

liable for the violation of their constitutional rights.29              They

insist    that   an   individual   can    be   endowed   with   policymaking

authority either through positive law or by “‘custom or usage’

having the force of law”30; that the City showed only that Chief



     27
          Id. (emphasis added).
     28
          Id. at 407 (internal citation omitted) (emphasis added).
     29
       The district court observed that “plaintiffs have not
identified any...potential policymaker [other than Chief Crum]
who participated in the violations of their constitutional
rights,” and therefore declined to hold the City liable under §
1983 after it concluded that Chief Crum did not exercise
policymaking authority. Gros v. City of Grand Prairie, Tex.,
2000 WL 1842421, at *3 (Dec. 12, 2000). We note, similarly, that
Appellants have not urged us on appeal to consider anyone but
Chief Crum as a potential policymaker, and we have not done so.
     30
       Jett v. Dallas Independent School District, 491 U.S. 701,
737 (1989).

                                     10
Crum was not entrusted with such authority through the positive

law; and that they (Appellants) provided “a plethora of evidence

demonstrating the custom and usage of the City as having reposited

the pertinent policymaking authority with Chief Crum.”         They argue

with particular urgency that the district court erred when it

failed to find that Chief Crum exercised policymaking authority

over the training of GPPD officers.

     As a preliminary matter, we take issue with the Appellants’

contention   that   the   district   court   failed   to   consider   their

proffered evidence showing that Chief Crum had been delegated

policymaking authority through custom or usage.              That court’s

thoughtful opinion demonstrates beyond cavil that it did consider

their evidence.     It simply found that evidence lacking:

          Although state and local law does not grant formal
          policymaking authority to Chief Crum, Plaintiffs argue
          that the City has informally delegated policymaking
          authority to him in the areas of hiring, training,
          supervising, and disciplining officers.        They cite
          several statements by Chief Crum and others suggesting
          that Chief Crum exercises significant control within the
          Police Department. At most, however, these statements
          demonstrate that Chief Crum had the decisionmaking
          authority to run the day-to-day operations of the Police
          Department.    “[P]olicymaking authority is more than
          discretion, and it is far more than the final say-so[.]”
          Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir.
          1984) (en banc). “Policymakers act in the place of the
          governing body in the area of their responsibility; they
          are not supervised except as to the totality of their
          performance.” Id. The record shows that although the
          City Manager delegated certain duties to the Police
          Chief, he maintained responsibility for setting policy
          for the Police Department. Accordingly, the court holds
          as a matter of law that Chief Crum did not exercise
          policymaking authority for the City, at least in any
          respect that would permit [plaintiffs] to recover against

                                     11
            the City on the claims at issue in this case. Because
            plaintiffs have not identified any other potential
            policymaker who participated in the violations of their
            constitutional rights, the court holds that the City is
            not liable under § 1983.31

We need not concern ourselves further with the question whether

Appellants succeeded in showing that Chief Crum exercised the

requisite    policymaking   authority,    because      we   agree    with    the

district court’s alternative analysis, at the completion of which

the court concluded that, even if Chief Crum had had policymaking

authority, the City would nevertheless not be liable.

     As emphasized above, a plaintiff who seeks to impose § 1983

liability on a municipality for a facially lawful action (such as

hiring and training police officers) “must demonstrate that the

municipal action was taken with ‘deliberate indifference’ as to its

known or obvious consequences.           A showing of simple or even

heightened negligence will not suffice.”32 Instead, this “stringent

standard    of   fault...require[s]   proof     that   a    municipal    actor

disregarded a known or obvious consequence of his action.”33                 That

is, “[a] plaintiff must demonstrate that a municipal decision

reflects deliberate indifference to the risk that a violation of a

particular    constitutional   or   statutory    right      will    follow    the



     31
       Gros, 2000 WL 1842421, at *3 (internal citations to the
record omitted).
     32
       Brown, 520 U.S. at 407 (internal citation omitted)
(emphasis added).
     33
          Id. at 410.

                                    12
decision.”34

     In the context of assessing Chief Crum’s defense of qualified

immunity, the district court examined the same hiring and training

policies by which Appellants seek to impose municipal liability on

the City.      With respect to the hiring policy claim, the court

observed:

            [Appellants] assert that Chief Crum’s hiring policy
            itself was a repudiation of their constitutional rights
            because Chief Crum (1) made the decision to hire an
            officer before the candidate submitted to a psychological
            examination, (2) never reviewed the results of any
            candidate’s psychological test, (3) never examined a
            candidate’s permanent file in the human resources
            department, and (4) previously hired two officers who
            were fired from the Euless Police Department for use of
            excessive force.
                 The court holds that Chief Crum is entitled to
            qualified immunity on these claims because his actions
            were objectively reasonable.     A reasonable person in
            Chief Crum’s position could believe that the preliminary
            job offer did not violate any constitutional rights
            because the offer was always conditioned on the
            candidate’s passing a psychological test.         It was
            reasonable for a Chief of Police to delegate to
            subordinates certain tasks in the hiring process, such as
            the administration and grading of a psychological test
            and the examination of a person’s work history. Chief
            Crum’s practice of hiring police who were fired for one
            incident of excessive force is objectively reasonable.
            See Brown, 520 U.S. at ___, 117 S.Ct. at 1393 (holding
            that supervisor who hired applicant with one conviction
            for assault and battery was not liable under § 1983).35

From this analysis, the court concluded that it was proper to grant

qualified immunity to Chief Crum on Appellants’ hiring policy

     34
          Id. at 411 (emphasis added).
     35
       Gros v. City of Grand Prairie, Tex., 1999 WL 102800, at
*3 (Feb. 22, 1999) (internal citations to the record omitted)
(emphasis added).

                                  13
claims.

     Again in the context of the qualified immunity inquiry, the

district court concluded that Chief Crum was entitled to immunity

on Appellants’ training and supervision claims.              First, the court

determined that Chief Crum’s failure to provide Rogers’s immediate

supervisors with a copy of the psychologist’s report or a summary

of Gros’s complaint was objectively reasonable, noting that “Chief

Crum’s failure to provide Officer Rogers’ supervisors with these

documents did not violate plaintiffs’ constitutional rights.”36

With respect to Appellants’ contentions that Chief Crum should be

liable “because        he   was   aware   that   GPPD   officers   were   acting

inappropriately towards citizens,”37 the court observed:

            Plaintiffs have failed to identify the particular
            deficiency in the officers’ training programs. Instead,
            [Appellants] merely assert that GPPD never taught “civil
            rights” to its officers. This conclusory contention is
            insufficient, however, to permit a reasonable trier of
            fact to find that Chief Crum was deliberately indifferent
            to their constitutional rights through his failure to
            train Officer Rogers.38

     It is obvious from the foregoing that the district court

concluded that any deficiency in Chief Crum’s conduct in connection

with the hiring, training, and supervision policies at issue ——

most of which the court deemed objectively reasonable —— did not



     36
          Id. at *4 (emphasis added).
     37
          Id. at *6.
     38
          Id. (internal citations to the record omitted) (emphasis
added).

                                          14
rise to     the   level   of   the   “stringent   standard”   of   deliberate

indifference to Appellants’ constitutional rights.             Referring to

our earlier decision in this case, in which we held that Chief

Crum’s hiring of Rogers did not constitute deliberate indifference,

the district court correctly summed up its analysis of Appellants’

municipal liability claims:

            Although the circuit court’s decision arose in the
            context of qualified immunity, it applies equally to the
            question whether Chief Crum violated plaintiffs’
            constitutional    rights   by    exhibiting    deliberate
            indifference with regard to the hiring, supervising,
            training,    and   disciplining    of   Officer   Rogers.
            Furthermore, a reasonable jury could not find that Chief
            Crum’s policies regarding the hiring, supervising,
            training, and disciplining of officers were deliberately
            indifferent    to  plaintiffs’   constitutional   rights.
            Accordingly, even if Chief Crum is a policymaker for the
            City, his conduct cannot give rise to municipal liability
            under § 1983.39

We agree with the district court’s analysis and conclusion, and

affirm its grant of summary judgment to the City.40



     2. Qualified Immunity for Police Chief Crum

     As explained above, when the district court addressed Chief

     39
          Gros, 2000 WL 1842421, at *4.
     40
       The district court correctly observed that, “[b]ecause
plaintiffs’ action against Chief Crum...in [his] official
capacit[y] is the same as a suit against the City, the motion,
and the court’s decision today, also apply to [Chief Crum] in
[his] official capacit[y].” (Citing Kentucky v. Graham, 473 U.S.
159, 165-66 (1985)). Our affirmance of the summary judgment in
favor of the City therefore has the concomitant effect of
affirming the district court’s dismissal of the Appellants’
claims against Chief Crum and Lieutenant Bender in their official
capacities.

                                       15
Crum’s qualified immunity defense, it held that he was entitled to

qualified immunity for Appellants’ hiring policy and training and

supervision policy claims, but was not entitled to qualified

immunity for the claims premised on his hiring of Officer Rogers.

Chief Crum appealed the denial of qualified immunity, and in April

2000,   we   reversed   that   denial,     holding   that    Crum   was   not

deliberately indifferent in connection with his hiring of Rogers.

At that time, we declined to address Appellants’ cross-appeal of

the grant of qualified immunity to Chief Crum on the hiring policy

and training and supervision policy claims.                 We turn now to

Appellants’ appeal of those two district court rulings.

     As a threshold matter, Chief Crum insists that Appellants did

not perfect the appeal of the grant of qualified immunity to him

because their notice of appeal referenced only the district court’s

December 2000 Memorandum and Order, the sole focus of which was the

City’s municipal liability.     He argues that the Appellants’ notice

of appeal is insufficient to revive their interlocutory cross-

appeal over which we refused to exercise jurisdiction in April

2000.   In October 2001, a panel of this court denied Chief Crum’s

motion to dismiss Appellants’ appeal on precisely the same grounds

as he re-urges now.       The October ruling implicitly found that

Appellants have properly perfected the appeal of the grant of

qualified immunity to Chief Crum.        Although we are not bound by the




                                   16
motions panel’s determinations on such questions,41 we do agree with

that panel’s ruling.

     The district court’s December 2000 memorandum opinion and

order disposing of the Appellants’ municipal liability claims

against the City was referenced in a final judgment entered by

district court pursuant to Fed. R. Civ. P 54(b) in January 2001.

That judgment states, in relevant part:

               For the reasons set out in a memorandum opinion and
          order filed December 12, 2000, and the court by prior
          judgments having dismissed all other claims in this case
          against all defendants except defendant Eric Rogers
          (“Rogers”), individually, it is ordered and adjudged that
          plaintiffs’ actions against all defendants, except
          defendant Rogers, are dismissed with prejudice....
               Pursuant to Fed. R. Civ. P. 54(b), the court
          expressly determines that there is no just reason for
          delay and directs the clerk of court to enter this as a
          final judgment. [Emphasis added.]

     Appellants’ notice of appeal, in turn, states:

               Notice is hereby given that [Appellants] hereby
          appeal to the United States Court of Appeals for the
          Fifth Circuit from the Memorandum Opinion and Order
          signed by the Court on December 12, 2000.... Said Order
          of the Court was made final and appealable by entry of a
          Rule 54(b) Judgment signed by the Court on January 8,
          2001....

     It is true that Appellants’ notice of appeal refers only to

the December 2000 memorandum opinion and order, and not to the

February 1999 opinion and order in which the district court granted

summary judgment to Chief Crum and Lieutenant Bender based on

qualified immunity. We nevertheless conclude, on these facts, that

     41
       See, e.g., In re Grand Jury Subpoena, 190 F.3d 375, 378
n.6 (5th Cir. 1999).

                                17
Appellants have perfected their appeal of the February 1999 ruling.

     In Trust Co. of Louisiana v. N.N.P., Inc.,42 responding to an

argument that an issue had not been preserved for appeal, we

observed:

            We have held that where a party designates in the notice
            of appeal particular orders only (and not the final
            judgment), we are without jurisdiction to hear the
            challenges to other rulings or orders not specified in
            the notice of appeal.     But we have not applied this
            “specify-all-orders” approach to notices of appeal from
            a final judgment. Rather, we have held that an appeal
            from a final judgment sufficiently preserves all prior
            orders intertwined with the final judgment....
            ...
                 Moreover, we have also suggested that if a party
            mistakenly designates the ruling from which he seeks to
            appeal, the notice of appeal is liberally construed and
            a jurisdictional defect will not be found if (1) there is
            a manifest intent to appeal the unmentioned ruling or (2)
            failure to designate the order does not mislead or
            prejudice the other party.
                 In United States v. Lopez-Escobar, 920 F.2d 1241,
            1244-45 (5th Cir. 1991), we stated that if both parties
            briefed the issue that allegedly was not preserved on
            appeal —— as is the case here —— and if the opposing
            party suffers no prejudice, we have jurisdiction to hear
            challenges to the unenumerated orders.43

The instant case is replete with factors advanced by the Trust Co.

court as militating in favor of exercising jurisdiction.              First,

Appellants did appeal from an order that was designated as a final

judgment pursuant to Fed. R. Civ. P. 54(b).         Second, despite Chief

Crum’s argument     to   the   contrary,   the   issue   of   his   qualified

immunity is “intertwined” with the issue of municipal liability in

     42
          104 F.3d 1478 (5th Cir. 1997).
     43
       Trust Co., 104 F.3d at 1485-86 (internal citations
omitted) (emphasis added).

                                    18
this case, as the foregoing discussion44 demonstrates.                Third,

Appellants certainly did exhibit a “manifest intent to appeal the

unmentioned [February 1999] ruling” when they attempted to cross-

appeal it to this court at the same time Chief Crum raised his

appeal.   And, fourth, Chief Crum has suffered no prejudice by

Appellants’ failure to designate the February 1999 order expressly

in their notice of appeal, as is made abundantly clear by both

parties’ briefing of the issue.       We therefore reject Chief Crum’s

arguments and turn to the merits of Appellants’ appeal of the

district court’s grant of summary judgment to Chief Crum based on

qualified immunity.

     In its clear and careful opinion, the district court first

assured   itself   that   the   Appellants      had    actually   stated    an

appropriate claim against Chief Crum under 42 U.S.C. § 1983.               The

court described    the    contours   of   a   proper   §   1983   supervisory

liability claim as follows:

                A government official cannot be held liable under §
           1983 on the basis of respondeat superior.      Monell v.
           Department of Soc. Servs., 436 U.S. 658, 694 n.58 (1978).
           Instead, he can be held liable only if he was personally
           involved in the acts causing the deprivation of an
           individual’s constitutional rights, or if there was a
           causal connection between his wrongful conduct and the
           constitutional violation sought to be redressed.
           Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987);
           Hinshaw v. Doffer, 785 F.2d 1260, 1263 (5th Cir. 1986).
           Because Gros and Sikes only allege that Officer Rogers

     44
       I.e., the district court’s examination of Chief Crum’s
actions for deliberate indifference and objective reasonableness,
in the context of municipal liability and qualified immunity,
respectively.

                                     19
            directly violated their constitutional rights, the court
            must determine whether Chief Crum...[is] liable as
            Officer Rogers’ supervisor[].
                 To succeed on a claim for supervisory liability, a
            plaintiff must show that (1) the supervisor engaged in
            wrongful conduct, (2) a causal link exists between this
            wrongful conduct and the violation of the plaintiff’s
            rights, and (3) the wrongful conduct amounts to
            deliberate indifference. See Smith v. Brenoettsy, 158
            F.3d 908, 911-12 (5th Cir. 1998); see also Doe v. Taylor
            Indep. Sch. Dist., 15 F.3d 443, 454 n.8 (5th Cir. 1994)
            (en banc) (stating that deliberate indifference standard
            applies   to   all  cases   alleging   a   constitutional
            violation).   A supervisor engages in wrongful conduct
            when he either (1) fails to train or supervise his
            subordinates or (2) implements a policy so deficient that
            the policy itself is a repudiation of a citizen’s
            constitutional rights. See Smith, 158 F.3d at 911-12;
            Baker v. Putnal, 75 F.3d 190, 199 (5th Cir. 1996);
            Thompkins, 828 F.2d at 304; Mathis v. Cotton, 1997 WL
            457514, at *5 (N.D. Tex. Aug. 5, 1997) (Solis, J.).
            Further, a supervisor acts with “deliberate indifference”
            when he disregards a known or obvious consequence of his
            action. Board of the County Comm’rs of Bryan County, Ok.
            v. Brown, 520 U.S. 397, ___, 117 S.Ct. 1382, 1391
            (1997).... For an official to act with deliberate
            indifference, the official must both be aware of facts
            from which the inference could be drawn that a
            substantial risk of serious harm exists, and also draw
            the inference. Smith, 158 F.3d at 912 (quoting [Farmer
            v. Brennan, 511 U.S. 825, 837 (1994)]).45

The court concluded that the Appellants stated a § 1983 claim

against Chief Crum (1) when they alleged that through various

unconstitutional    policies   and    decisions,   he   was   deliberately

indifferent to their constitutional rights in improperly hiring

Officer Rogers and thereafter in failing adequately to supervise

and train him; and (2) when they alleged further that Chief Crum’s

deliberate indifference caused violations of their constitutional


     45
          Gros, 1999 WL 102800, at *1 (emphasis added).

                                     20
rights.

     Having established that the Appellants had stated a proper §

1983 claim, the court next considered Chief Crum’s defense of

qualified    immunity,    by    engaging      in   the   familiar      two-pronged

inquiry: (1) Had Appellants alleged the violation of a clearly

established right, and, if so, (2) were Chief Crum’s actions

objectively reasonable in light of clearly established law at the

time of the conduct in question.46                 In considering the first

question, the court concluded that Appellants had alleged the

violation of the clearly established rights to be free from false

arrests, unreasonable searches and seizure, sexual harassment, and

sexual assault, and that Chief Crum’s duties regarding those rights

were clearly established at the time of the alleged violations.

     The court then considered the second question of the qualified

immunity    test,   whether     Chief    Crum’s    actions   were      objectively

reasonable in light of clearly established law at the time of the

conduct in question.          We have recounted the substance of that

analysis    in   our   review    of     the   court’s    ruling   on    municipal

liability, above.      Our de novo review of the parties’ arguments,

the record, and the district court’s analysis leads us to affirm

the district court’s conclusions that Chief Crum’s conduct at the

time of the alleged constitutional violations was objectively

reasonable in light of clearly established law at that time.                  Even


     46
          See Anderson v. Creighton, 483 U.S. 635, 639 (1987).

                                         21
the claim that is perhaps the most compelling —— that Chief Crum

had actual knowledge of “unprofessional behavior” of GPPD officers

towards citizens, including the use of excessive force, but did

nothing to remedy the problem —— received explicit attention by the

district court:

          Gros and Sikes contend that Chief Crum is liable because
          he   was    aware  that   GPPD    officers   were   acting
          inappropriately toward citizens. They point to previous
          complaints and incidents in which officers verbally and
          physically abused citizens and used excessive force.
          Plaintiffs have failed to identify the particular
          deficiency in the officers’ training program. Instead,
          Gros and Sikes merely assert that GPPD never taught
          “civil rights” to its officers.           This conclusory
          contention is insufficient, however, to permit a
          reasonable trier of fact to find that Chief Crum was
          deliberately indifferent to their constitutional rights
          through his failure to train officer Rogers. See [City
          of Canton v. Harris, 489 U.S. 378, 391-92 (1989)] (noting
          that lesser standard of fault and causation would open
          defendants to unprecedented liability under § 1983 and
          would    result   in  de    facto    respondeat   superior
                       47
          liability).

Our de novo review of these issues confirms the correctness of the

district court’s sound analysis, and compels us to agree that, as

to all claims, the district court correctly concluded that Chief

Crum’s actions were objectively reasonable.    We therefore affirm

the district court’s grant of qualified immunity for the § 1983

supervisory liability claims asserted against him.48

     47
       Gros, 1999 WL 102800, at *6 (internal citations to the
record omitted).
     48
       It is not altogether clear whether Appellants have
appealed the district court’s grant of summary judgment to
Lieutenant Bender based on qualified immunity. They do appear to
argue, obliquely, that Lieutenant Bender could be held liable for

                                22
                                  III. Summary

     We agree with the district court’s alternative analysis and

conclusion:    Even if Chief Crum were found to be a policymaker for

the City, Appellants have failed to show that he acted with the

deliberate    indifference   necessary   to   impose   §   1983   municipal

liability on the City.       We also agree with the district court’s

related conclusion that Chief Crum’s actions with respect to the

hiring, training, and supervision of GPPD officers was objectively

reasonable, entitling him to qualified immunity on Appellants’ §

1983 supervisory liability claims against him.               The district

court’s grants of summary judgment to the City and to Chief Crum i

his supervisory capacity are therefore

AFFIRMED.




a violation of their constitutional rights because of his failure
properly to investigate Gros’s claim against Officer Rogers. We
have considered their arguments, and we reach the same conclusion
as did the district court on this point: “A reasonable
person...could conclude that Lt. Bender and Chief Crum adequately
investigated Gros’ complaint in light of the clearly established
law at the time.” Gros, 1999 WL 102800, at *5. We therefore
affirm the district court’s grant of summary judgment to
Lieutenant Bender based on qualified immunity.

                                   23